Citation Nr: 1802325	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-43 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include congestive heart failure, to include as due to in-service Agent Orange exposure.  


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2016, the Veteran withdrew his hearing request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's cardiovascular disorders, to include congestive heart failure, were not present in service or until many years thereafter and are not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for a cardiovascular disorder, to include congestive heart failure, have not been met. 38 U.S.C.A. § § 1110, 1131, 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran has not alleged prejudice with regard to notice.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Service treatment and personnel records, post-service treatment records, and lay statements have been obtained.  A medical opinion regarding the Veteran's congestive heart failure is not required because the record before the Board does not indicate that the disability has a causal connection or is associated with the Veteran's active military service. 38 C.F.R. § 3.159 (c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Analysis

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including cardiovascular-renal disease, may be presumed to have been incurred in service if they manifest to a compensable degree within one year following the active military service.  38 U.S.C.A.§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As an initial matter, the Veteran does not contend, and the evidence of record does not show, complaints, diagnosis, or treatment of heart disorder, to include congestive heart failure during service or within one year of separation therefrom.  Service connection is thus not warranted under any such theories of entitlement.

Indeed, post-service treatment records show relevant diagnoses of ventricular tachycardia; systolic congestive heart failure; acute on chronic biventricular congestive heart failure diastolic with severe mitral valve regurgitation; congestive heart failure, acute on chronic, left ventricular systolic dysfunction; and, cardiomyopathy to include nonischemic and alcohol related cardiomyopathy only many years after active duty.  See private treatment records dated in February 2013 and March 2013, and VA treatment records dated in October 2015 and March 2016. 

The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease; and stable, unstable, and Prinzmetal' s angina), if manifested to a compensable degree at any time after active service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).  

In this regard, VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases during the Vietnam era.  See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section H, Topic 5.  VA's Adjudication Procedures Manual directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including Takhli, in a capacity that otherwise placed him near the air base perimeter as shown by the evidence of record, to include daily work duties, performance evaluation reports or other credible evidence, then herbicide exposure is to be conceded.  

Here, the Veteran contends that he has a heart disorder due to in-service Agent Orange exposure during his service in Thailand as he worked in a communications squadron in a building on the flight line and installed cables throughout the whole compound.  See May 2014 claim.  The Veteran's DD 214 Form and personnel records show that he served with the U.S. Air Force and that from January 1966 to February 1967 he was an administrative clerk with the 1980 Communication Squadron at the Takhli Air Base in Thailand.  

While the Veteran's heart disorder may not be granted on a presumptive basis based on herbicide exposure as the evidence discussed above does not show ischemic heart disease, the Veteran is not precluded from establishing service connection with proof that a herbicide agent such as Agent Orange actually caused a disability which is not included on the presumptive list of associated diseases in 38 C.F.R. § 3.309(e).  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  In this regard, the Board acknowledges that the Veteran is competent to report the geographical locations where he was stationed during service at the Takhli Air Base in Thailand.  

Significantly, however, even if the Board were to find that his in-service duties required him to work near the air base perimeter in Thailand, the Board concludes that the evidence of record does not support the claim for service connection for a cardiovascular disorder, to include congestive heart failure.  Specifically, the file contains no competent medical evidence (private or VA) of an association between any of the Veteran's currently-diagnosed heart disorders and his active duty, including any conceded Agent Orange exposure during this Thailand service.  

Further, the Veteran has not demonstrated that he is competent to determine the effects of herbicide exposure on his heart disorder, to include congestive heart failure (claimed as heart condition).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating heart disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The disability at issue is not a condition that is readily amenable to probative lay comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Accordingly, the Veteran's lay statements (that his heart problems are the result of in-service Agent Orange exposure) do not constitute competent evidence and lack probative value.  As the lay evidence is not competent, the matter of whether it is credible is not reached.  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is denied.


ORDER

Service connection for a cardiovascular disorder, to include congestive heart failure, to include as due to in-service Agent Orange exposure, is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


